                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON
BERNICE HART                             )     Case No.:       3:17:CV-00957-HZ
                                          )
              Plaintiff,                  )
                                          )
             V.                           )      ORDER AWARDING ATTORNEY
                                          )      FEES PER 28 USC 2412(d)
                                          )
NANCY A. BERRYHILL,                       )
Acting Commissioner,                      )
Social Security Administration,           )
                                          )
              Defendant.                  )
                                          )



       It is hereby ORDERED that, pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412, an attorney fee in the amount of $5,005.87 is awarded to Plaintiff. It is

ordered that the attorney fee will be paid to Plaintiff's attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded fees,

pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct.

2521 (2010). If Plaintiff has no such debt, then the check shall be made payable to

Plaintiffs attorney, George J. Wall, and mailed to Plaintiff's attorney's mailing address

at: 825 NE 20th Ave., Ste. 330, Portland OR 97232. If Plaintiff has such debt, then


Page 3 - PETITION FOR EAJA FEES
the check for any remaining funds after offset of the debt shall be made payable to

Plaintiff and mailed to Plaintiff's attorney's mailing address stated above.


       IT IS SO ORDERED: - - - - - - - - - - -




                                             UNITED STATES DISTRICT JUDGE


       Proposed Order submitted:                           Date: November 8, 2018

       Isl George Wall

      George J. Wall, OSB #934515
      gwall@eastpdxlaw.com
      Phone No.: 503-236-0068
      Fax No.: 503-236-0028
      Attorney for Plaintiff, Bernice Hart


                            CERTIFICATE OF SERVICE

        I hereby certify that the foregoing Plaintiff's MOTION FOR APPROVAL OF FEES
PER EAJA and PROPOSED ORDER were filed with the Clerk of the Court on
November 8, 2018, using the CMIECF system, which will send notification of such fil ing
to the following:

       Thomas Elsberry      Thomas.elsberry@ssa.gov, OGC.Seattle.ECF@ssa.gov

       Renata Gowie   renata .gowie@usdoj.gov, caseview.ecf@usdoj.gov,
       Corina.Johnson@usdoj.gov, jan.sands@usdoj.gov, trudylee.fleming@usdoj.gov

                                             Isl George Wall

                                             George J. Wall, OSB No. 934515
                                             825 NE 20th Ave. , Ste 330
                                             Portland OR 97232
                                             Telephone: (503)236-0068
                                             Fax: (503)236-0028
                                             gwall@eastpdxlaw.com
                                             Attorney for Plaintiff, Bernice Hart


Page 4 - PETITION FOR EAJA FEES
